DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12, 22, 25-32 and 34-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Neil (US 2008/0065218).
 	Regarding claim 1, O’Neil discloses a device comprising an implant (12) configure for insertion into a portion of biological anatomy; and at least one covering (14/16/18) coupled to the implant. 	Regarding claim 2, O’Neil discloses the at least one covering comprises a covering (14/16) coupled towards a distal end of the implant.  	Regarding claim 3, O’Neil discloses the at least one covering comprises a covering (18) coupled towards a proximal end of the implant.  	Regarding claim 4, O’Neil discloses the at least one covering is open at a distal end (¶67 for receipt of fastener 30). 	Regarding claim 5, O’Neil discloses the at least one covering is open at a proximal end (¶67 for receipt of fastener 30).

 	Regarding claim 22, O’Neil discloses a support structure (30) coupled to the implant, and wherein the at least one covering is directly coupled to the support structure (figure 4). 	Regarding claim 25, O’Neil discloses the support structure comprises a plurality of ribs (rivets/staples are ribs, ¶67). 	Regarding claim 26, O’Neil discloses the at least one covering is coupled to the 
 	Regarding claim 29, O’Neil discloses the at least one covering comprises flexible and/or conformable material (¶62).
 	Regarding claim 30, O’Neil discloses the at least one covering is coupled to the implant prior to insertion of the implant into the portion of the human anatomy (¶62, figure 2). 	Regarding claim 31, O’Neil discloses the at least one covering is coupled to the implant after insertion of the implant into the portion of the human anatomy (¶68-71, figures 6A-6B). 	Regarding claim 32, O’Neil discloses the implant is configured to be inserted into an intervertebral disc through a defect in the disc (figures 1-4). 	Regarding claim 34, O’Neil discloses the the at least one covering is configured to improve leakage prevention and/or improve resistance to displacement of the implant (¶20). 	Regarding claim 35, O’Neil discloses the at least one covering is configurable between an insertion configuration suitable for insertion into biological anatomy and a deployed configuration configured to facilitate prevention of leakage and/or to resist .

Claims 1, 13-26 and 32-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferree (US 2003/0078579).
 	Regarding claim 1, Ferree discloses a device comprising an implant (108) configure for insertion into a portion of biological anatomy; and at least one covering (110, 110’ and/or 120, 120’) coupled to the implant. 	Regarding claim 13, Ferree discloses the implant comprises at least one protrusion (804, figure 8/906+908, figures 9A-9B) , and wherein the at least one covering is coupled to the at least one protrusion (figure 8 ¶45 or figure 9B ¶46). 	Regarding claim 14, Ferree discloses the at least one covering is tied to the at least one protrusion (¶46, figures 9A-9B). 	Regarding claim 15, Ferree discloses the at least one covering is fitted to the at least one protrusion (figure 8 ¶45 or figure 9B ¶46). 	Regarding claim 16, Ferree discloses the at least one covering is open to form a sleeve for the at least one protrusion (figure 9A-9B). 	Regarding claim 17, Ferree discloses the at least one covering is closed to form a sheath for the at least one protrusion (figure 8).
	Regarding claim 22, Ferree discloses a support structure (804, figure 8) coupled to the implant, and wherein the at least one covering is directly coupled to the support structure. 	Regarding claim 23, Ferree discloses the support structure comprises a coil (804, figure 8). 	Regarding claim 24, Ferree discloses the at least one covering is coupled to the coil (figure 8). 	Regarding claim 25, Ferree discloses the support structure comprises a plurality of ribs (the windings of 804 are ribs). 	Regarding claim 26, O’Neil discloses the at least one covering is coupled to the plurality of ribs (figure 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775